Exhibit 10.3

Execution Copy

 

 

 

AMENDED AND RESTATED OMNIBUS AGREEMENT

by and among

SEMGROUP, L.P.,

SEMMANAGEMENT, L.L.C.,

SEMMATERIALS, L.P.,

SEMGROUP ENERGY PARTNERS, L.P.,

SEMGROUP ENERGY PARTNERS G.P., L.L.C.

and

SEMMATERIALS ENERGY PARTNERS, L.L.C.

dated as of

February 20, 2008

 

 

 



--------------------------------------------------------------------------------

AMENDED AND RESTATED OMNIBUS AGREEMENT

THIS AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into
effective as of the 20th day of February, 2008 (“Effective Date”) and is by and
among SemGroup, L.P., an Oklahoma limited partnership (“Parent”), SemManagement,
L.L.C., a Delaware limited liability company (“Management Company”),
SemMaterials, L.P., an Oklahoma limited partnership (“SemMaterials”), SemGroup
Energy Partners, L.P., a Delaware limited partnership (“Partnership”), SemGroup
Energy Partners G.P., L.L.C., a Delaware limited liability company (“General
Partner”), and SemMaterials Energy Partners, L.L.C., a Delaware limited
liability company (“SMEP”). The above-named entities are sometimes referred to
in this Agreement each as a “Party” and collectively as the “Parties.”

R E C I T A L S:

1. Parent, Management Company, the Partnership and General Partner entered into
that certain Omnibus Agreement (the “Original Agreement”), dated and effective
as of the 20th day of July 2007, to (i) evidence their agreement with respect to
the amount to be paid by the Partnership for certain general and administrative
services to be performed by Parent and its Affiliates for and on behalf of the
Partnership Group (as defined herein) and for the services of those employees of
Parent and its Affiliates as are needed to enable the Partnership Group to
operate and manage its business and assets and (ii) evidence their agreement
with respect to certain indemnification obligations of the Parties.

2. The Parties desire to amend and restate the Original Agreement to, among
other things, reflect the purchase of SMEP by an Affiliate of the Partnership
from SemMaterials and SMEP’s ownership of the Storage Tank Assets (as defined
herein).

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Administrative Fee” is defined in Section 3.3(a) of this Agreement.

“Affiliate” is defined in the Partnership Agreement.

“Agreement” is defined in the introductory paragraph of this Agreement.

“Applicable Period” is defined in Section 3.1 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Asphalt Processing Assets” shall have the same meaning given to the term
“Retained Assets” in the Storage Tank and Terminal Contribution Agreement.

“Assets” means collectively the Crude Oil Assets and the Storage Tank Assets.

“Cause” is defined in the Partnership Agreement.

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned,
directly or indirectly, by the Applicable Person; (ii) the dissolution or
liquidation of the Applicable Person; (iii) the consolidation or merger of the
Applicable Person with or into another Person, other than any such transaction
where (a) the outstanding Voting Securities of the Applicable Person are changed
into or exchanged for Voting Securities of the surviving Person or its parent
and (b) the holders of the Voting Securities of the Applicable Person
immediately prior to such transaction own, directly or indirectly, not less than
a majority of the outstanding Voting Securities of the surviving Person or its
parent immediately after such transaction; and (iv) a “person” or “group”
(within the meaning of Sections 13(d) or 14(d)(2) of the Exchange Act) being or
becoming the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act) of more than 50% of all of the then outstanding Voting Securities
of the Applicable Person, except in a merger or consolidation which would not
constitute a Change of Control under clause (iii) above.

“Closing Date” means the date of the closing of the Partnership’s initial public
offering of Common Units.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Units” is defined in the Partnership Agreement.

“Conflicts Committee” is defined in the Partnership Agreement.

“Contribution Agreement” means that certain Closing Contribution, Conveyance,
Assignment and Assumption Agreement, dated as of July 20, 2007, by and among
various entities of the Parent Entities and the Partnership Group, together with
the additional conveyance documents and instruments contemplated or referenced
thereunder.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

“Covered Environmental Losses” is defined in Section 2.1(a)(ii) of this
Agreement.

“Crude Oil Assets” means the crude oil gathering, transportation, terminalling
and storage assets conveyed, contributed or otherwise transferred by the Parent
Entities to the Partnership Group pursuant to the Contribution Agreement.

“Effective Date” is defined in the introductory paragraph of this Agreement.

 

3



--------------------------------------------------------------------------------

“Environmental Laws” means all federal, state and local laws, statutes, rules,
regulations, orders and ordinances, legally enforceable requirements and rules
of common law, now or hereafter in effect, relating to the protection of the
environment (including, but not limited to, any natural resource damages, any
generation, use, storage, treatment, Release or threatened Release of Hazardous
Substances into the indoor or outdoor environment, and any exposure of any
Person or property to Hazardous Substances) including, without limitation, the
federal Comprehensive Environmental Response, Compensation, and Liability Act,
the Superfund Amendments Reauthorization Act, the Resource Conservation and
Recovery Act, the Clean Air Act, the Federal Water Pollution Control Act, the
Toxic Substances Control Act, the Oil Pollution Act, the Safe Drinking Water
Act, the Hazardous Materials Transportation Act and all other environmental
conservation and protection laws, each as amended from time to time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“G&A Services” is defined in Section 3.1 of this Agreement.

“General Partner” is defined in the introductory paragraph of this Agreement.

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, hazardous material, pollutant, contaminant or
toxic or hazardous substance or words of similar meaning or impact, or that is
otherwise regulated or as to which liability may arise under any Environmental
Law, including, without limitation, any hazardous substance as such term is
defined under the Comprehensive Environmental Response, Compensation, and
Liability Act, as amended, (b) petroleum, petroleum products, crude oil, oil,
gasoline, natural gas, fuel oil, motor oil, waste oil, diesel fuel, jet fuel,
and other petroleum hydrocarbons, whether refined or unrefined and (c) asbestos,
whether in a friable or non-friable condition, polychlorinated biphenyls or
radon.

“Indemnified Party” means either the Partnership or Parent, as the case may be,
each in its capacity as a party entitled to indemnification in accordance with
Article II.

“Indemnifying Party” means either the Partnership or Parent, as the case may be,
each in its capacity as a party from whom indemnification may be sought in
accordance with Article II.

“Insurance Reimbursement” is defined in Section 3.5(a) of this Agreement.

“K.C. Asphalt” means K.C. Asphalt, L.L.C., a Colorado limited liability company.

“License” is defined in Section 4.1 of this Agreement.

“Limited Partner” is defined in the Partnership Agreement.

“Management Company” is defined in the introductory paragraph of this Agreement.

“Mark” is defined in Section 4.1 of this Agreement.

“Name” is defined in Section 4.1 of this Agreement.

“Operational Services” is defined in Section 3.1 of this Agreement.

 

4



--------------------------------------------------------------------------------

“Original Agreement” is defined in the first recital paragraph of this
Agreement.

“Original Agreement Effective Date” means July 20, 2007.

“Parent” is defined in the introductory paragraph of this Agreement.

“Parent Acceptance Deadline” is defined in Section 5.2(a) of this Agreement.

“Parent Acquisition Proposal” is defined in Section 5.2(b) of this Agreement.

“Parent Disposition Notice” is defined in Section 5.2(b) of this Agreement.

“Parent Entities” means Parent and any Person (other than Partnership Group
Members) Controlled, directly or indirectly, by Parent; and “Parent Entity”
means any of the Parent Entities. For purposes of Article VI, “Parent Entities”
shall also be deemed to include Parent GP and any Person (other than Partnership
Group Members) Controlled, directly or indirectly, by Parent GP.

“Parent Entity Restricted Business” is defined in Section 6.1 of this Agreement.

“Parent Entity Subject Assets” is defined in Section 6.2(g) of this Agreement.

“Parent GP” means SemGroup G.P., L.L.C., an Oklahoma limited liability company.

“Parent Offer Price” is defined in Section 5.2(b) of this Agreement.

“Partnership” is defined in the introductory paragraph of this Agreement.

“Partnership Acceptance Deadline” is defined in Section 5.2(b) of this
Agreement.

“Partnership Acquisition Proposal” is defined in Section 5.2(a) of this
Agreement.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of SemGroup Energy Partners, L.P., dated as of July 20,
2007, to which reference is hereby made for all purposes of this Agreement. No
amendment or modification to the Partnership Agreement subsequent to July 20,
2007 shall be given effect for the purposes of this Agreement unless consented
to by each of the Parties to this Agreement.

“Partnership Disposition Notice” is defined in Section 5.2(a) of this Agreement.

“Partnership Group” means the General Partner, Partnership and each entity
directly or indirectly Controlled by Partnership and the General Partner.

“Partnership Group Member” means any member of the Partnership Group.

“Partnership Group Subject Assets” is defined in Section 6.4(d) of this
Agreement.

“Partnership Group Restricted Business” is defined in Section 6.3 of this
Agreement.

“Partnership Offer Price” is defined in Section 5.2(a) of this Agreement.

 

5



--------------------------------------------------------------------------------

“Party” and “Parties” are defined in the introductory paragraph of this
Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government body or agency or political subdivision thereof or other entity.

“Proposed Transferee” is defined in Section 5.1(a) of this Agreement.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing.

“Retained Assets” means the terminals, pipelines, trucks and other assets and
investments owned by any of the Parent Entities as of the date of this Agreement
that were not conveyed, contributed or otherwise transferred to the Partnership
Group pursuant to the Contribution Agreement including, without limitation,
replacements and natural extensions of any Retained Assets.

“Risk-Based Cleanup Criteria” are a risk-based cleanup criteria authorized under
applicable Environmental Law for remediation of a particular property, taking
into consideration any Partnership Group Member’s use of the property being
remediated and, if such property is not owned by the Partnership Group, any
contractual or other requirements imposed by the property owner.

“ROFR Assets” is defined in Section 5.1(c) of this Agreement.

“SemMaterials” is defined in the introductory paragraph of this Agreement.

“SMEP” is defined in the introductory paragraph of this Agreement.

“Storage Tank Assets” means those asphalt cement and residual fuel storage tanks
and other assets contributed and conveyed to SMEP pursuant to the Storage Tank
and Terminal Contribution Agreement.

“Storage Tank and Terminal Contribution Agreement” means that certain
Contribution Agreement by and among K.C. Asphalt, SemMaterials and SMEP dated as
of January 28, 2008.

“Terminalling and Storage Agreement” means the Terminalling and Storage
Agreement by and between SemMaterials and SMEP dated of even date herewith.

“Throughput Agreement” means that certain Throughput Agreement dated effective
as of July 20, 2007 by and among various entities of the Partnership Group and
the Parent Entities.

“Toxic Tort” means a claim or cause of action arising from personal injury or
property damage incurred by the plaintiff that is alleged to have been caused by
exposure to, or contamination by, Hazardous Substances that have been or are
threatened to be Released into the environment by or as a result of the actions
or omissions of the defendant.

 

6



--------------------------------------------------------------------------------

“Transfer”, including the correlative terms “Transferring” or “Transferred”,
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary,
involuntary or by operation of law) of any assets, property or rights.

“Units” is defined in the Partnership Agreement.

“Voluntary Cleanup Program” means a program of the United States or a state of
the United States enacted pursuant to Environmental Laws which provides for a
mechanism for the written approval of, or authorization to conduct, voluntary
remedial action for the clean-up, removal or remediation of contamination that
exceeds actionable levels established pursuant to Environmental Laws.

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person;
provided, that if such Person is a limited partnership, Voting Securities of
such Person shall be the general partner interest in such Person.

ARTICLE II

INDEMNIFICATION

2.1 Environmental Indemnification.

(a) Subject to Section 2.2, Parent shall indemnify, defend and hold harmless the
Partnership Group for a period of five years after the Closing Date from and
against environmental and Toxic Tort losses, damages (including, without
limitation, real property damages and natural resource damages), injuries
(including, without limitation, personal injury and death), liabilities, claims,
demands, breaches of contracts, causes of action, judgments, settlements, fines,
penalties, costs and expenses (including, without limitation, supplemental
environmental project costs, court costs and reasonable attorney’s and expert’s
fees) of any and every kind or character, known or unknown, fixed or contingent,
suffered or incurred by the Partnership Group by reason of or arising out of:

(i) any violation, or correction of any violation, of Environmental Laws
associated with the ownership or operation of the Crude Oil Assets, or

(ii) any event or condition associated with the ownership or operation of the
Crude Oil Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or being Released to or from the Crude Oil Assets or
the Release of Hazardous Substances generated by the operation of the Crude Oil
Assets at non-Crude Oil Asset locations) including, without limitation, (A) the
cost and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, abatement, repair, restoration, remediation, or other
corrective action required or necessary under Environmental Laws, using
Risk-Based Cleanup Criteria, if applicable, or to satisfy any applicable
Voluntary Cleanup Program, using Risk-Based Cleanup Criteria, if applicable,
(B) the cost or expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws, using

 

7



--------------------------------------------------------------------------------

Risk-Based Cleanup Criteria, if applicable, or to satisfy any applicable
Voluntary Cleanup Program, using Risk-Based Cleanup Criteria, if applicable, and
(C) the cost and expense for any environmental or Toxic Tort pre-trial, trial,
or appellate legal or litigation support work; but only to the extent that such
violation complained of under Section 2.1(a)(i) or such events or conditions
included under Section 2.1(a)(ii) occurred or existed on or before the Original
Agreement Effective Date (collectively, “Covered Environmental Losses”).

(b) The Partnership Group shall jointly and severally indemnify, defend and hold
harmless the Parent Entities from and against environmental and Toxic Tort
losses, damages (including, without limitation, real property damages and
natural resource damages), injuries (including, without limitation, personal
injury and death), liabilities, claims, demands, breaches of contracts, causes
of action, judgments, settlements, fines, penalties, costs and expenses
(including, without limitation, supplemental environmental project costs, court
costs and reasonable attorney’s and expert’s fees) of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by the
Parent Entities by reason of or arising out of:

(i) any violation or correction of any violation of Environmental Laws
associated with the ownership or operation of the Crude Oil Assets, or

(ii) any event or condition associated with the ownership or operation of the
Crude Oil Assets (including, without limitation, the presence of Hazardous
Substances on, under, about or Releasing to or from the Crude Oil Assets or the
Release of Hazardous Substances generated by the operation of the Crude Oil
Assets at non-Crude Oil Asset locations) including, without limitation, (A) the
cost and expense of any investigation, assessment, evaluation, monitoring,
containment, cleanup, abatement, repair, restoration, remediation, or other
corrective action required or necessary under Environmental Laws, (B) the cost
or expense of the preparation and implementation of any closure, remedial,
corrective action, or other plans required or necessary under Environmental
Laws, and (C) the cost and expense for any environmental or Toxic Tort
pre-trial, trial, or appellate legal or litigation support work; in each case
only to the extent that such violation complained of under Section 2.1(b)(i) or
such events or conditions included under Section 2.1(b)(ii) occurred or existed
after the Original Agreement Effective Date, and to the extent that any of the
foregoing are not Covered Environmental Losses for which the Partnership Group
is entitled to indemnification from Parent under this Article II.

2.2 Limitations Regarding Environmental Indemnification. The aggregate liability
of Parent in respect of all Covered Environmental Losses under Section 2.1(a)
shall not exceed $7,500,000. Parent shall not have any obligation under
Section 2.1(a) until the Covered Environmental Losses of the Partnership Group
exceed $250,000, and then only to the extent such aggregate Covered
Environmental Losses exceed $250,000. Notwithstanding anything herein to the
contrary, in no event shall Parent have any indemnification obligations under
Section 2.1(a) for claims made as a result of additions to or modifications of
Environmental Laws promulgated after the Closing Date.

 

8



--------------------------------------------------------------------------------

2.3 Additional Indemnification of Partnership by Parent.

(a) Parent shall indemnify, defend and hold harmless the Partnership Group for a
period of five years after the Closing Date from and against any losses,
damages, liabilities, claims, demands, causes of action, judgments, settlements,
fines, penalties, costs, and expenses (including, without limitation, court
costs and reasonable attorney’s and expert’s fees) of any and every kind or
character, known or unknown, fixed or contingent, suffered or incurred by the
Partnership Group by reason of or arising out of (i) the failure of the
applicable Partnership Group Member to be the owner of such valid and
indefeasible easement rights or fee ownership interests in and to the lands on
which any of the Crude Oil Assets are located as of the Closing Date; (ii) the
failure of the applicable Partnership Group Member to have the consents,
licenses and permits necessary to allow any such Crude Oil Asset referred to in
clause (i) of this Section 2.3(a) to cross the roads, waterways, railroads and
other areas upon which any such Crude Oil Asset is located as of the Closing
Date; (iii) the failure of the applicable Partnership Group Member to have any
consent or governmental permit necessary to allow the transfer of any of the
Crude Oil Assets to such Partnership Group Member as of the Closing Date and
(iv) the cost of curing any condition set forth in clause (i), (ii) or
(iii) above that does not allow any of the Crude Oil Assets to be operated in
accordance with customary industry practice.

(b) In addition to and not in limitation of the indemnification provided under
Sections 2.1(a) and 2.2(a), Parent shall indemnify, defend, and hold harmless
the Partnership Group from and against any losses, damages, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, costs, and
expenses (including, without limitation, court costs and reasonable attorney’s
and expert’s fees) of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by the Partnership Group by reason of or
arising out of (i) all currently pending legal actions against the Parent
Entities, (ii) events and conditions associated with the Retained Assets,
whether occurring before or after the Closing Date, except to the extent such
events and conditions relate to SMEP’s ownership and operation of the Storage
Tank Assets after the Effective Date and (iii) all federal, state and local
income tax liabilities attributable to the operation of the Crude Oil Assets
prior to the Closing Date, including any such income tax liabilities of the
Parent Entities that may result from the consummation of the formation
transactions for the Partnership Group and the General Partner to the extent
that Parent is notified in writing of such tax claims within three months after
the date of the expiration of the applicable statute of limitations.

2.4 Additional Indemnification of Parent by Partnership. In addition to and not
in limitation of the indemnification provided under Section 2.1(b) or the
Partnership Agreement, the Partnership Group shall jointly and severally
indemnify, defend, and hold harmless the Parent Entities from and against any
losses, damages, liabilities, claims, demands, causes of action, judgments,
settlements, fines, penalties, costs, and expenses (including, without
limitation, court costs and reasonable attorney’s and expert’s fees) of any and
every kind or character, known or unknown, fixed or contingent, suffered or
incurred by the Parent Entities by reason of or arising out of events and
conditions associated with the operation of the Crude Oil Assets and occurring
on or after the Closing Date (other than Covered Environmental Losses, which are
provided for under Section 2.1), unless such indemnification would not be
permitted under the Partnership Agreement by reason of one of the provisos
contained in Section 7.7(a) of the Partnership Agreement.

 

9



--------------------------------------------------------------------------------

2.5 Indemnification Procedures.

(a) The Indemnified Party agrees that promptly after it becomes aware of facts
giving rise to a claim for indemnification under this Article II, it will
provide notice thereof in writing to the Indemnifying Party, specifying the
nature of and specific basis for such claim.

(b) The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
II, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such matter
or any issues relating thereto; provided, however, that no such settlement shall
be entered into without the consent of the Indemnified Party unless it includes
a full release of the Indemnified Party from such matter or issues, as the case
may be, and does not include the admission of fault, culpability or a failure to
act, by or on behalf of such Indemnified Party.

(c) The Indemnified Party agrees to cooperate fully with the Indemnifying Party,
with respect to all aspects of the defense of any claims covered by the
indemnification under this Article II, including, without limitation, the prompt
furnishing to the Indemnifying Party of any correspondence or other notice
relating thereto that the Indemnified Party may receive, permitting the name of
the Indemnified Party to be utilized in connection with such defense, the making
available to the Indemnifying Party of any files, records or other information
of the Indemnified Party that the Indemnifying Party considers relevant to such
defense and the making available to the Indemnifying Party of any employees of
the Indemnified Party; provided, however, that in connection therewith the
Indemnifying Party agrees to use reasonable efforts to minimize the impact
thereof on the operations of the Indemnified Party and further agrees to
maintain the confidentiality of all files, records, and other information
furnished by the Indemnified Party pursuant to this Section 2.5. In no event
shall the obligation of the Indemnified Party to cooperate with the Indemnifying
Party as set forth in the immediately preceding sentence be construed as
imposing upon the Indemnified Party an obligation to hire and pay for counsel in
connection with the defense of any claims covered by the indemnification set
forth in this Article II; provided, however, that the Indemnified Party may, at
its own option, cost and expense, hire and pay for counsel in connection with
any such defense. The Indemnifying Party agrees to keep any such counsel hired
by the Indemnified Party informed as to the status of any such defense, but the
Indemnifying Party shall have the right to retain sole control over such
defense.

(d) In determining the amount of any loss, cost, damage or expense for which the
Indemnified Party is entitled to indemnification under this Agreement, the gross
amount of the indemnification will be reduced by (i) any insurance proceeds
realized by the Indemnified Party and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons. For purposes
of calculating the aggregate liability of Parent under Section 2.1(a), Parent
will be deemed to have incurred any such liability when incurred or paid (and
such liability shall be applied toward the $7,500,000 limitation on liability
set forth in Section 2.2), regardless of the status of any insurance claims in
respect thereof, and such liability (and the application thereof toward the
$7,500,000 limitation on liability set forth in Section 2.2) will be reduced
when any insurance proceeds in respect thereof are actually received by Parent
to the extent that Parent is not required to pay such proceeds over to any of
the Partnership Entities.

 

10



--------------------------------------------------------------------------------

(e) The date on which notification of a claim for indemnification is received by
the Indemnifying Party shall determine whether such claim is timely made.

ARTICLE III

SERVICES

3.1 General. During the period beginning on the date of this Agreement and
ending on the earlier of (x) the date the Parent Entities cease to Control the
General Partner or (y) the end of the three-year period beginning on the date of
this Agreement, (the “Applicable Period”), the Management Company (or another
Parent Entity) will provide (i) general and administrative services, which shall
include centralized corporate functions such as legal, accounting, treasury,
insurance administration and claims processing, risk management, health, safety
and environmental, information technology, human resources, credit, payroll,
internal audit, tax compliance, engineering and marketing (“G&A Services”) and
(ii) the services of such of its employees (“Operational Services”) as are
needed to manage and operate the business and Assets of the Partnership Group,
as more particularly described in Section 3.2.

3.2 Nature of the Operational Services.

(a) In general, the Operational Services provided during the Applicable Period
shall be sufficient to allow the Partnership Group to manage and operate its
business and the Assets in substantially the same manner as such business and
Assets have been historically managed and operated by the Parent Entities and in
accordance with prudent industry practices. During the Applicable Period, except
as otherwise provided in this Agreement, the Partnership Group will satisfy all
of its needs for Operational Services through this Agreement.

(b) The Operational Services shall also be sufficient to allow the Partnership
Group to provide those services it is obligated to provide under the Throughput
Agreement, including the services listed on Attachment A thereto, and the
Terminalling and Storage Agreement, including the services listed in Section 2
thereof.

(c) In order to achieve the necessary level of Operational Services specified in
subsections (a) and (b) above, it is expected that the Management Company will
provide no fewer than 300 Management Company employees who shall spend all or
substantially all of their working time performing the Operational Services that
are needed in order for the Partnership Group to manage and operate its business
and the Assets, including performing the services that are required under the
Throughput Agreement and the Terminalling and Storage Agreement.

(d) Management Company employees assigned to work for the Partnership Group
pursuant to this Agreement will perform the services required of the Partnership
Group in managing and operating its business and the Assets as directed by and
under the exclusive control and supervision of the General Partner. The Parties
expressly understand and agree that the General Partner shall, on behalf of the
Partnership Group, have exclusive control over the manner in which the
Partnership’s business and the Assets are operated and in which the

 

11



--------------------------------------------------------------------------------

Partnership’s services are performed. In this regard, Management Company shall
consult with the General Partner regarding how many Management Company employees
are needed in order to perform the services that are required to manage and
operate the Partnership Group’s business and to properly operate and maintain
the Assets, the identity of Management Company employees who will perform
particular services, the activities and functions to be undertaken by such
employees in connection with performing such services, the establishment of work
schedules in the performance of such services, the discharge or replacement of
employees performing such services, and the hiring of new or additional
employees to perform such services.

3.3 Administrative Fee.

(a) In consideration of the G&A Services and the services of the executive
officers of the General Partner, the Partnership shall pay the Management
Company, another Parent Entity or the General Partner, an administrative fee
(the “Administrative Fee”) of $7,000,000 per year (subject to adjustment as
specified below) for the Applicable Period, payable in arrears in equal
quarterly installments beginning on the last day of the first fiscal quarter of
the Partnership ending after the date of this Agreement (prorated to account for
any partial quarterly period).

(b) Management Company may increase the Administrative Fee as of the first day
of July of each year beginning with July 1, 2008 by an amount up to the product
of the then-current Administrative Fee multiplied by the percentage increase, if
any, from the immediately preceding year in the Consumer Price Index — All Urban
Consumers, U.S. City Average, Not Seasonally Adjusted.

(c) If the Partnership or any other Partnership Group Member acquires or
constructs additional assets during the Applicable Period, then Management
Company shall propose a revised Administrative Fee that covers the provision of
G&A Services for such additional assets. If the General Partner, on behalf of
the Partnership Group and with the concurrence of the Conflicts Committee,
agrees to such revised Administrative Fee, the Management Company shall provide
G&A Services for the additional assets pursuant to the terms set forth herein,
and references herein to “Assets” shall thereafter include such additional
assets.

(d) On each anniversary of the date of this Agreement, the Partnership will have
the right to submit to Management Company a proposal to reduce the amount of the
Administrative Fee for the current year if the Partnership believes, in good
faith, that the G&A Services performed by the Management Company for the
preceding year do not justify payment of the full Administrative Fee for the
current year. If the Partnership submits such a proposal to Management Company,
Management Company agrees that it will negotiate in good faith with the
Partnership to determine if the Administrative Fee for the current year should
be reduced.

 

12



--------------------------------------------------------------------------------

3.4 Charges for Operational Services. In consideration for Management Company’s
performance of the Operational Services, the Partnership Group shall reimburse
the Parent Entities separately for:

(a) wages, salaries and related payroll taxes of employees of Management Company
who perform Operational Services on behalf of the Partnership Group, in each
case as adjusted to properly reflect the time spent by such Management Company
employees in the performance of such Operational Services; and

(b) the cost of all employee benefits, such as 401(k), pension, and health
insurance benefits relating to employees of Management Company who perform
Operational Services on behalf of the Partnership Group, in each case as
adjusted to properly reflect the time spent by such Management Company employees
in the performance of such Operational Services.

3.5 Reimbursements and Other Separate Changes. The Partnership shall also
reimburse Parent Entities for the following:

(a) insurance premiums (the “Insurance Reimbursement”) incurred with respect to
the Assets. Parent may increase the Insurance Reimbursement at any time in
accordance with increases in the premiums or fees payable under the applicable
insurance policies with respect to the Assets. If the Partnership or any other
Partnership Group Member acquires or constructs additional assets during the
Applicable Period, Parent shall propose a revised Insurance Reimbursement
covering insurance premiums for such additional assets. If the General Partner,
on behalf of the Partnership Group and with the concurrence of the Conflicts
Committee, agrees to such revised Insurance Reimbursement, Parent shall procure
insurance coverage for the additional assets pursuant to the terms set forth
herein and reference herein to the “Assets” shall thereafter include such
additional assets for purposes of this Section 3.5;

(b) out-of-pocket costs and expenses incurred by the Parent Entities on behalf
of the Partnership Group, including the incremental general and administrative
expenses of the Partnership in becoming a public company, the cost of preparing
Schedules K-1 for the Limited Partners and General Partner, the cost of external
and internal audits, transfer agent and registrar fees, legal fees, printing
costs, the cost of preparing reports to the owners of Units and other similar
costs and expenses;

(c) costs and expenses incurred by the Parent Entities for services that are
performed by third Persons on behalf of the Partnership Group unless such
services were at any time performed by the Parent Entities in connection with
the management and operation of the Assets and were performed by third Persons
for the first time during the one-year period prior to the date of this
Agreement; and

(d) all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time in respect of the G&A Services and Operational
Services.

3.6 Invoices. Within thirty (30) days of the date that the Parent Entities
furnishes the Partnership with an invoice or report specifying the reimbursable
costs incurred by the Parent Entities under Sections 3.4 and 3.5, the
Partnership shall pay the Parent Entities the amounts

 

13



--------------------------------------------------------------------------------

specified in such invoice. The Parent Entities shall keep accurate and complete
records of the reimbursable costs incurred pursuant to Sections 3.4 and 3.5. The
Partnership shall have the right to review the books and records of the Parent
Entities with respect to all costs and expenses payable by the Partnership to
the Parent Entities pursuant to Sections 3.4 or 3.5, and the Parent Entities
shall provide the Partnership with access to its relevant books and records at
reasonable times following reasonable notice and shall enable the Partnership to
make copies of all relevant documents.

3.7 Automatic Renewal. The Applicable Period shall automatically renew for
subsequent two-year periods, cancelable on one year’s notice by either Parent or
the Partnership. Following the expiration of the Applicable Period, the General
Partner will determine the amount of staff and support expenses and insurance
premium expenses that are properly allocable to the Partnership Group in
accordance with the terms of the Partnership Agreement.

3.8 Compensation of Employees. The Management Company employees provided as part
of the Operational Services to the Partnership during the Applicable Period will
remain employees of the Management Company. They will continue to be compensated
under the various employee compensation and benefit plans of the Management
Company. In addition, they may be eligible to receive benefits and awards under
compensation plans established by the Partnership Group. At all times during the
Applicable Period, Parent will ensure that the Management Company employees are
covered by worker’s compensation insurance, with policy limits equal to or
greater than the limits that are specified in the Throughput Agreement and the
Terminalling and Storage Agreement.

ARTICLE IV

TRADEMARK LICENSE

4.1 Grant of License. Upon the terms and conditions set forth in this Article
IV, Parent hereby grants and conveys to the Partnership Group, the
non-exclusive, worldwide right and license (“License”) to use the name
“SemGroup” and the name “SemMaterials” (each a “Name” and collectively the
“Names”) and the “Triple S Shield” logo as shown on Exhibit A (the “Mark”) on or
in connection solely with the goods and services offered for sale by the
Partnership Group.

4.2 Use of Mark. The Partnership agrees that its and the other Partnership Group
Members’ use the Mark shall be in compliance with the standards, specifications,
directions, information and know-how supplied by Parent, including without
limitation the SemGroup, L.P. Logo Identity Standards and Usage Guidelines, as
may be modified by Parent from time to time. The Partnership agrees to comply,
and to cause the other Partnership Group Members to comply, with any
requirements established by Parent concerning the style, design, display and use
of the Mark, to correctly use the trademark symbol ™, the service mark symbol SM
or registration symbol ® with every use of the Mark, to use the registration
symbol ® upon receiving notice of registration of the Mark from Parent and to
submit in advance of its use all advertising copy, brochures or other materials
incorporating the Mark to Parent for approval.

4.3 Royalties. The Partnership Group shall pay no royalties under this License.

 

14



--------------------------------------------------------------------------------

4.4 Duration; Termination.

(a) This License shall remain in full force and effect until it is terminated.
At such time as General Partner is no longer an Affiliate of Parent or there is
a Change of Control of the Partnership, the license granted hereunder shall
immediately terminate without further action of any Party.

(b) If any Partnership Group Member makes an assignment for the benefit of its
creditors or if any Partnership Group Member discontinues its business, the
License hereby granted shall automatically terminate forthwith without any
notice whatsoever being necessary. In the event this License is so terminated,
each Partnership Group Member, its representatives, trustees, agents,
administrator, successors and/or assigns shall immediately cease all further use
of the Name and the Mark, including any use in connection with any goods or
services or any advertising, promotional or other materials pertaining thereto,
except with and under the special consent and instructions of Parent in writing,
which instructions it shall be obligated to follow.

4.5 Right To Inspect; Quality Control. The Partnership agrees to submit, and to
cause the other Partnership Group Members to submit, to Parent from time to time
and to permit Parent or its duly authorized representative the right to inspect
each Partnership Group Member’s use of the Names and the Mark. When requested by
Parent, the Partnership agrees to send, and to cause the other Partnership Group
Members to send, samples of advertising and promotional materials utilizing
either of the Names or the Mark and any other documents which may permit Parent
to determine whether its uses meet the standards, specifications and directions
approved by Parent. Parent shall have the right, at all reasonable times, to
monitor each Partnership Group Member’s use of the Names and the Mark, including
its use in connection with the goods and services of the Partnership Group
identified by the Name and the Mark to determine that they are of the proper
quality.

4.6 Ownership. The Partnership agrees that ownership of the Names and the Mark
and the goodwill relating thereto shall remain vested in Parent both during the
term of this License and thereafter, and the Partnership further agrees never to
challenge, contest or question, and to cause the other Partnership Group Members
never to challenge, contest or question, the validity of Parent’s ownership of
the SemGroup Name and the Mark registrations thereof by Parent or SemMaterials’
ownership of the SemMaterials Name or any registrations thereof by SemMaterials.
In connection with the use of the Names and the Mark, the Partnership shall not,
and the Partnership shall cause the other Partnership Group Members not to, in
any manner represent that it has any ownership in the Names and the Mark or
registration thereof except as set forth herein, and the Partnership
acknowledges that the use of the Names and the Mark shall not create in the
Partnership’s favor or any Partnership Group Member’s favor any right, title or
interest in or to the Names and the Mark, but all uses of the Names and the Mark
by any Partnership Group Member shall inure to benefit of Parent.

4.7 Policing of Mark. The Partnership agrees to inform, and to cause the other
Member of the Partnership Group to inform, Parent of the use of any marks
similar to the Mark and any potential infringements or imitations of the Mark
which come to its attention. Parent shall have the sole right to determine
whether or not any action shall be taken on account of any such infringements or
imitations. The Partnership shall not, and the Partnership shall cause the

 

15



--------------------------------------------------------------------------------

other Partnership Group Members not to, institute any suit or take any action on
account of any such infringements or imitations without first obtaining the
written consent of Parent to do so. The Partnership agrees to assist, and to
cause the other Partnership Group Members to assist, Parent to the extent
necessary in the procurement of any registration, extension or renewal for, or
to protect any of Parent’s rights to the Mark.

4.8 Litigation. In the event any Partnership Group Member is named as defendant
in any action based on its use of the Name or the Mark, the Partnership agrees
to immediately notify Parent, and Parent shall have the right to intervene in
any such action and to control and direct the defense thereof, including the
right to select defense counsel; provided that, in the event Parent chooses to
exercise such control and if the Partnership Group Members have complied with
all of its obligations under this License, Parent shall reimburse the
Partnership for the cost of its defense and to indemnify it against all damages
arising therefrom.

4.9 Indemnification By Partnership.

(a) Partnership hereby assumes all responsibility for and agrees to indemnify
Parent against any and all damages, losses, claims, suits or other expenses
whatsoever arising out of any Partnership Group Member’s promotion, advertising,
use or sale of any services under the Names or the Mark, including Parent’s
reasonable attorneys’ fees incurred in the defense of any action against Parent.

(b) As used in this Section 4.9, and for purposes of determining liability to
Parent, Parent shall include all of the Parent Entities and their owners,
directors, officers, employees, agents, representatives, successors and assigns
of Parent.

4.10 Effect of Termination or Expiration. Upon and after the expiration or
termination of this License, all rights granted to the Partnership Group
hereunder shall forthwith revert to Parent. The Partnership will refrain, and
the Partnership shall cause the other Partnership Group Members to refrain, from
further use of the Names and the Mark or any further reference to it, direct or
indirect, or use of any mark deemed by Parent to be similar to the Mark in
connection with the Partnership Group’s goods and services.

4.11 Parent’s Remedies.

(a) The Partnership acknowledges that its and the other Partnership Group’s
failure to cease the use of the Names and the Mark in connection with the
services at the termination or expiration of this License will result in
immediate and irremediable damage to Parent and to the rights of any subsequent
licensee of the Names and the Mark. The Partnership acknowledges and admits that
there is no adequate remedy at law for such failure to cease manufacture, sale
or distribution, and the Partnership agrees that in the event of such failure
Parent shall be entitled to equitable relief by way of temporary and permanent
injunctions and such other further relief as any court with jurisdiction may
deem just and proper.

(b) Resort to any remedies referred to herein shall not be construed as a waiver
of any other rights and remedies to which Parent may be entitled under this
License or otherwise.

 

16



--------------------------------------------------------------------------------

4.12 Assignment. The rights and license granted under this License shall not be
assignable in any manner by any Partnership Group Member without Parent’s prior
written consent. No Partnership Group Member may sublicense any of the rights
granted herein. Parent may assign this License and/or the Names or the Mark, but
shall furnish written notice of such assignment to Partnership. This License
will inure to the benefit of the parties and their respective heirs, personal
representatives, and permitted successors and assigns.

ARTICLE V

RIGHTS OF FIRST REFUSAL

5.1 Rights of First Refusal. Subject to Section 5.1(c), for so long as the
Terminalling and Storage Agreement is in effect, the Partnership, on behalf of
itself and the other Partnership Group Members, and SMEP hereby grant to Parent
a right of first refusal on any proposed Transfer (other than a grant of a
security interest to a bona fide third party lender or a Transfer to another
Partnership Group Member) of any Storage Tank Asset; provided, that Parent
agrees to pay or to cause another Parent Entity to pay no less than 100% of the
purchase price offered by a bona fide third party prospective acquiror (a
“Proposed Transferee”). Subject to Section 5.1(c), for so long as the
Terminalling and Storage Agreement is in effect, Parent, on behalf of itself and
the other Parent Entities, and SemMaterials hereby grant to the Partnership a
right of first refusal on any proposed Transfer (other than a grant of a
security interest to a bona fide third party lender or a Transfer to another
Parent Entity) of any Asphalt Processing Asset; provided, in each case, that the
Partnership agrees to pay or to cause another Partnership Group Member to pay no
less than 100% of the purchase price offered by a Proposed Transferee.

(c) The Parties acknowledge that any potential Transfer of assets pursuant to
this Article V (such assets, the “ROFR Assets”) shall be subject to, conditioned
on and in compliance with obtaining any and all necessary consents of
equityholders, noteholders or other securityholders, governmental authorities,
lenders or other third parties.

5.2 Procedures. If a Partnership Group Member proposes to Transfer any ROFR
Assets to a Proposed Transferee (a “Partnership Acquisition Proposal”), then the
General Partner shall promptly give written notice (a “Partnership Disposition
Notice”) thereof to Parent. The Partnership Disposition Notice shall set forth
the following information in respect of the proposed Transfer: (i) the name and
address of the Proposed Transferee, (ii) the ROFR Asset(s) subject to the
Partnership Acquisition Proposal, (iii) the purchase price offered by such
Proposed Transferee (the “Partnership Offer Price”), (iv) reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
Parent to reasonably determine the fair value of such non-cash consideration,
(v) the General Partner’s estimate of the fair value of any non-cash
consideration, and (vi) all other material terms and conditions of the
Partnership Acquisition Proposal that are then known to the General Partner. To
the extent the Proposed Transferee’s offer consists of consideration other than
cash (or in addition to cash), the Partnership Offer Price shall be deemed equal
to the amount of any such cash plus the fair value of such non-cash
consideration. No later than 45 days after Partnership’s delivery of the
Partnership Disposition Notice (the “Parent Acceptance Deadline”), Parent shall
notify the General Partner in writing that either (i) Parent has elected not to
purchase the applicable ROFR Assets on the terms set forth in the Partnership
Disposition Notice, in which case the Partnership

 

17



--------------------------------------------------------------------------------

Entities may own, operate or Transfer the applicable ROFR Assets without any
further obligation to offer such ROFR Assets to Parent, other than any re-offer
of the same ROFR Assets pursuant to the terms set forth in this paragraph
(a) below, or (ii) Parent has elected to purchase the applicable ROFR Assets on
the terms set forth in the Partnership Disposition Notice (subject to the
proviso set forth in Section 5.1(a), including without limitation the
requirement to pay the Partnership Offer Price). If the Transfer by the
Partnership Group Member to the Proposed Transferee is not consummated in
accordance with the terms of the Partnership Acquisition Proposal within the
later of (A) 180 days after the Parent Acceptance Deadline, and (B) 10 days
after the satisfaction of all consent, governmental approval or filing
requirements, if any, the Partnership Acquisition Proposal shall be deemed to
lapse, and the Partnership Group Member may not Transfer any of the ROFR Assets
described in the Partnership Disposition Notice without complying again with the
provisions of this Article V if and to the extent then applicable.

(b) If a Parent Entity proposes to Transfer any ROFR Assets to a Proposed
Transferee (a “Parent Acquisition Proposal”), then Parent shall promptly give
written notice (a “Parent Disposition Notice”) thereof to the General Partner.
The Parent Disposition Notice shall set forth the following information in
respect of the proposed Transfer: (i) the name and address of the Proposed
Transferee, (ii) the ROFR Asset(s) subject to the Parent Acquisition Proposal,
(iii) the purchase price offered by such Proposed Transferee (the “Parent Offer
Price”), (iv) reasonable detail concerning any non-cash portion of the proposed
consideration, if any, to allow the General Partner to reasonably determine the
fair value of such non-cash consideration, (v) Parent’s estimate of the fair
value of any non-cash consideration, and (vi) all other material terms and
conditions of the Parent Acquisition Proposal that are then known to Parent. To
the extent the Proposed Transferee’s offer consists of consideration other than
cash (or in addition to cash) the Parent Offer Price shall be deemed equal to
the amount of any such cash plus the fair value of such non-cash consideration.
No later than 45 days after Parent’s delivery of the Parent Disposition Notice
(the “Partnership Acceptance Deadline”), the General Partner shall notify Parent
in writing that either (i) the General Partner has elected, with the approval of
the Conflicts Committee, not to cause a Partnership Group Member to purchase the
applicable ROFR Assets on the terms set forth in the Parent Disposition Notice,
in which case the Parent Entities may own, operate or Transfer the applicable
ROFR Assets without any further obligation to offer such ROFR Assets to the
Partnership, other than any re-offer of the same ROFR Assets pursuant to the
terms set forth in this paragraph (b) below, or (ii) the General Partner has
elected, with approval of the Conflicts Committee, to cause a Partnership Group
Member to purchase the applicable ROFR Assets on the terms set forth in the
Parent Disposition Notice (subject to the proviso set forth in Section 5.1(b),
including without limitation the requirement to pay the Parent Offer Price). If
the Transfer by the Parent Entity to the Proposed Transferee is not consummated
in accordance with the terms of the Parent Acquisition Proposal within the later
of (A) 180 days after the Partnership Acceptance Deadline, and (B) 10 days after
the satisfaction of all consent, governmental approval or filing requirements,
if any, the Parent Acquisition Proposal shall be deemed to lapse, and the Parent
Entity may not Transfer any of the ROFR Assets described in the Parent
Disposition Notice without complying again with the provisions of this Article V
if and to the extent then applicable.

(c) If requested by the transferee Party, the transferor Party shall use
commercially reasonable efforts to obtain financial statements with respect to
any ROFR Assets

 

18



--------------------------------------------------------------------------------

Transferred pursuant to this Article V as required under Regulation S-X
promulgated by the Securities and Exchange Commission or any successor statute.
The Parent Entities and the Partnership Group shall cooperate in good faith in
obtaining all necessary consents of equityholders, noteholders or other
securityholders, governmental authorities, lenders or other third parties.

ARTICLE VI

BUSINESS OPPORTUNITIES

6.1 Restricted Businesses of the Parent Entities. For so long as the
Terminalling and Storage Agreement is in effect, and except as permitted by
Section 6.2, Parent and each of the Parent Entities shall be prohibited from
engaging in or acquiring or investing in any business having assets engaged in
the business of terminalling and storing asphalt cement and residual fuels
within a 50 mile radius of any Storage Tank Asset (the “Parent Entity Restricted
Business”).

6.2 Parent Entity Permitted Exceptions. Notwithstanding any provision of
Section 6.1 to the contrary, none of the following shall be deemed to be a
Parent Entity Restricted Business:

(a) the ownership and/or operation of any of the Asphalt Processing Assets
(including replacements and natural extensions of the Asphalt Processing
Assets);

(b) the processing of asphalt and asphalt-related products and related product
development activities;

(c) the marketing and distribution of asphalt, asphalt related products and
residual fuels;

(d) the terminalling and storage of asphalt and residual fuels at the locations
listed in Schedule 6.2(d);

(e) the refining and marketing of other products that do not produce “qualifying
income” as defined in the Code;

(f) the purchase and ownership of up to 9.9% of any class of securities of any
entity engaged in any Parent Entity Restricted Business;

(g) the acquisition or construction of any Parent Entity Restricted Business
that is acquired or constructed by a Parent Entity after the Effective Date (the
“Parent Entity Subject Assets”) if, in the case of an acquisition, the fair
market value of the Parent Entity Subject Assets, or, in the case of
construction, the estimated construction cost of the Parent Entity Subject
Assets, is less than $5 million at the time of such acquisition or completion of
construction, as the case may be; and

(h) any business conducted by a Parent Entity with the approval of the Conflicts
Committee.

 

19



--------------------------------------------------------------------------------

6.3 Restricted Businesses of the Partnership Group. For so long as the
Terminalling and Storage Agreement is in effect, and except as permitted by
Section 6.4, the Partnership Group Members shall be prohibited from engaging in
or acquiring or investing in any business having assets engaged in the business
of processing, marketing and distributing asphalt cement, asphalt finished
products and residual fuels within a 50 mile radius of any Storage Tank Asset or
the locations specified in Schedule 6.2(d) (the “Partnership Group Restricted
Business”).

6.4 Partnership Group Permitted Exceptions. Notwithstanding any provision of
Section 6.3 to the contrary, none of the following shall be deemed to be a
Partnership Group Restricted Business:

(a) the ownership and/or operation of any of the Storage Tank Assets (including
replacements and natural extensions of the Storage Assets);

(b) terminalling and storing asphalt cement and residual fuels;

(c) the purchase and ownership of up to 9.9% of any class of securities of any
entity engaged in any Partnership Group Restricted Business;

(d) the acquisition or construction of any Partnership Group Restricted Business
that is acquired or constructed by a Partnership Group Member after the
Effective Date (the “Partnership Group Subject Assets”) if, in the case of an
acquisition, the fair market value of the Partnership Group Subject Assets, or,
in the case of construction, the estimated construction cost of the Partnership
Group Subject Assets, is less than $5 million at the time of such acquisition or
completion of construction, as the case may be; and

(e) any business conducted by a Partnership Group Member with the approval of
Parent.

6.5 Scope of Prohibitions.

(a) Except as provided in this Article VI and the Partnership Agreement, each
Parent Entity shall be free to engage in any business activity whatsoever,
including those that may be in direct competition with any Partnership Group
Member; and

(b) Except as provided in this Article VI and the Partnership Agreement, each
Partnership Group Member shall be free to engage in any business activity
whatsoever, including those that may be in direct competition with any Parent
Entity.

6.6 Enforcement.

(a) The Parent Entities agree and acknowledge that the Partnership Group does
not have an adequate remedy at law for the breach by the Parent Entities of
their covenants and agreements set forth in this Article VI, and that any breach
by the Parent Entities of their covenants and agreements set forth in this
Article VI would result in irreparable injury to the Partnership Group. The
Parent Entities further agree and acknowledge that any Partnership Group Member
may, in addition to the other remedies which may be available to the Partnership
Group, file a suit in equity to enjoin the Parent Entities from such breach, and
consent to the issuance of injunctive relief under this Agreement; and

 

20



--------------------------------------------------------------------------------

(b) The Partnership Group Members agree and acknowledge that the Parent Entities
do not have an adequate remedy at law for the breach by the Partnership Group
Members of their covenants and agreements set forth in this Article VI, and that
any breach by the Partnership Group Members of their covenants and agreements
set forth in this Article VI would result in irreparable injury to the Parent
Entities. The Partnership Group Members further agree and acknowledge that any
Parent Entity may, in addition to the other remedies which may be available to
the Partnership Group, file a suit in equity to enjoin the Partnership Group
Members from such breach, and consent to the issuance of injunctive relief under
this Agreement.

ARTICLE VII

MISCELLANEOUS

7.1 Choice of Law; Submission to Jurisdiction. This Agreement shall be subject
to and governed by the laws of the State of Oklahoma, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Oklahoma and to venue in such courts located in Tulsa, Oklahoma.

7.2 Notice. All notices or requests or consents provided for by, or permitted to
be given pursuant to, this Agreement must be in writing and must be given by
depositing same in the United States mail, addressed to the Person to be
notified, postpaid, and registered or certified with return receipt requested or
by delivering such notice in person or by telecopier or telegram to such Party.
Notice given by personal delivery or mail shall be effective upon actual
receipt. Notice given by telegram or telecopier shall be effective upon actual
receipt if received during the recipient’s normal business hours or at the
beginning of the recipient’s next business day after receipt if not received
during the recipient’s normal business hours. All notices to be sent to a Party
pursuant to this Agreement shall be sent to or made at the address set forth
below such Party’s signature to this Agreement or at such other address as such
Party may stipulate to the other Parties in the manner provided in this
Section 7.2.

if to the Parent Entities:

SemGroup, L.P.

Two Warren Place

6120 South Yale Avenue, Suite 700

Tulsa, Oklahoma 74136-4216

Attention: President

Fax: (918) 524-8290

 

21



--------------------------------------------------------------------------------

if to the Partnership Group:

SemGroup Partners G.P., L.L.C.

Two Warren Place

6120 South Yale Avenue, Suite 500

Tulsa, Oklahoma 74136-4216

Attention: President

Fax: (918) 524-8200

7.3 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

7.4 Termination. Notwithstanding any other provision of this Agreement, if the
General Partner is removed as general partner of the Partnership under
circumstances where Cause does not exist and Units held by the General Partner
and its Affiliates are not voted in favor of such removal or if there is a
Change of Control of the Partnership, this Agreement, other than the provisions
set forth in Article II hereof, may immediately thereupon be terminated by
Parent.

7.5 Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto; provided,
however, that the Partnership may not, without the prior approval of the
Conflicts Committee, agree to any amendment or modification of this Agreement
that the General Partner determines will adversely affect the holders of Common
Units. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.

7.6 Assignment. No Party shall have the right to assign any of its rights or
obligations under this Agreement without the consent of the other Parties
hereto.

7.7 Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signatory parties had signed the same document.
All counterparts shall be construed together and shall constitute one and the
same instrument.

7.8 Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.

7.9 Further Assurances. In connection with this Agreement and all transactions
contemplated by this Agreement, each signatory party hereto agrees to execute
and deliver such additional documents and instruments and to perform such
additional acts as may be necessary or appropriate to effectuate, carry out and
perform all of the terms, provisions and conditions of this Agreement and all
such transactions.

7.10 Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.

 

22



--------------------------------------------------------------------------------

7.10 Effectiveness of Agreement. This Agreement shall become effective upon
execution by the Parties hereto. Upon effectiveness of this Agreement, the
Original Agreement shall be amended and restated in its entirety to read as set
forth herein.

[remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement on February 20,
2008.

 

SemGroup, L.P.     SemGroup Energy Partners, L.P. By  

SemGroup G.P., L.L.C.,

Its General Partner

    By  

SemGroup Energy Partners G.P., L.L.C.

Its General Partner

By  

/s/ Gregory C. Wallace

    By  

/s/ Kevin L. Foxx

  Gregory C. Wallace       Kevin L. Foxx   Vice President and Secretary      
President SemManagement, L.L.C.     SemGroup Energy Partners G.P., L.L.C. By  
SemGroup, L.P.     By  

/s/ Kevin L. Foxx

  Its Sole Member       Kevin L. Foxx         President By   SemGroup G.P.,
L.L.C.,         Its General Partner     SemMaterials Energy Partners, L.L.C. By
 

/s/ Gregory C. Wallace

    By  

/s/ Kevin L. Foxx

  Gregory C. Wallace       Kevin L. Foxx   Vice President and Secretary      
President SemMaterials, L.P.       By   SemOperating G.P., L.L.C.,         Its
General Partner       By  

/s/ Gregory C. Wallace

        Gregory C. Wallace         Vice President and Secretary      

 

24



--------------------------------------------------------------------------------

SCHEDULE 6.2(d)

 

Terminal

  

Type

              

Conley, GA

   O         

Corpus Christi, TX

   L         

Fruita, CA

   L         

Ogden, UT

   L         

Casper, WY

   O         

Lemont, IL

   T         

Catoosa, OK

   T         

Ft. Lauderdale, FL

   T         

Lake City, FL

   T         

Portland, ME

   T         

Savannah, GA

   T         

Richmond, VA

   T         

Houston, TX

   T         

Sunshine, LA

   T         

Muskogee, OK

   T         

Urbana, IL

   T         

Springfield, MO

   T         

Brownsville, TX

   T         

Port Lavaca, TX

   T         

Argo, IL

   T         

Panama City, FL

   T         

Grand Island, NE (EM)

   O         

St. Paul, MN

   T         

Dubuque, IA

   T         

Algona, IA

   T         

Oregon, OH

   T         

O - Owned

           

T - Terminal/Throughput

           

L - Leased and operated

           

 

25